Title: From George Washington to Major General John Sullivan, 15 September 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir,
          Head Quarters West-point 15th Sepr 1779
        
        I had the pleasure of receiving your letter of the 30th of August, and congratulate you sincerely on the success of the engagement at Newtown. I immediately transmitted your account to Congress.
        The advantages we have already gained over the Indians in the destruction of so many of their settlements is very flattering to the expedition. But to make it as conclusive as the state of your provisions and the safety of your army will countenance—I would mention two points which I may not have sufficiently expressed in my general instructions, or if I have, which I wish to repeat. The one is, the necessity of pushing the Indians to the greatest practicable distance, from their own settlements, and our frontiers; to the throwing them wholly on the British enemy. The other is, the making the destruction of their settlements so final and complete, as to put it out of their power to derive the smallest succour from them, in case they should attempt to return this season. I am Dr Sir Your most obedient & hble servt
        
          Go: Washington
        
      